Citation Nr: 0533177	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  12/03-36 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for Post-Traumatic 
Stress Disorder.

2.  Entitlement to an increased evaluation for Type II 
diabetes mellitus with erectile dysfunction and peripheral 
neuropathy of both upper and lower extremities, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1969 to 
March 1972.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a January 2002 rating decision by 
the Atlanta, Georgia Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for service connection for Post Traumatic 
Stress Disorder ("PTSD") and a May 2004 rating decision 
that continued the initial 20 percent evaluation assigned to 
the veteran's Type II diabetes mellitus, including erectile 
dysfunction and peripheral neuropathy of both upper and lower 
extremities.

The issue of entitlement to an increased evaluation of 
diabetes mellitus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not participate in combat with the enemy 
during his period of active military service.

2.  The veteran's claimed in-service stressors have not been 
verified.

3.  The veteran has not reported any stressors that can be 
corroborated by credible supporting evidence.


CONCLUSION OF LAW

The criteria to establish service connection for PTSD are not 
met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letters sent to the veteran in April 
2001 and June 2001.  The letters fully provided notice of 
elements (1), (2) and (3).  In addition, by virtue of the 
rating decision on appeal and the September 2003 Statement of 
the Case ("SOC"), the veteran was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  With respect to 
element (4), he was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the September 2003 SOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done-irrespective of whether it has been done by 
way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In this case, the initial VCAA letter was provided to the 
veteran prior to the RO's initial denial of his claim.  The 
38 C.F.R. § 3.159(b) compliant language was provided to him 
after the initial adjudication of the claim.  When 
considering the notification letters and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to these claims.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to the RO 
letters.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of those claims or 
that other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs"), VA Medical Center treatment 
records from Decatur and Atlanta, Georgia, a statement from 
Dr. R.L.C., Ph.D., a statement from the veteran's wife, 
Social Security Administration records and private medical 
records from Dr. P.R. and Dr. L.J. following authorization by 
the veteran to obtain those records on his behalf in 
September 2002.  The RO subsequently reviewed the records and 
issued an SOC in September 2003.  

The claim of service connection for PTSD is being denied on 
the basis that the record does not support a finding that the 
veteran was exposed to requisite stressors.  The RO 
specifically informed the veteran of the evidence necessary 
to establish entitlement to service connection for PTSD.  It 
requested specific time frames, places and names of people, 
places or things that could be verified.  

While the veteran responded by letter on October 2001 
describing a hospitalization for an appendectomy during which 
he was exposed to injured soldiers, he did not provide any 
verifiable information.  Indeed, although the veteran reports 
that he was hospitalized in Vietnam for an appendectomy, his 
service medical records do not reflect this event, and the 
veteran has not provided any other information which is 
capable of verification, despite being advised to do so by 
letters dated in December 1999 and April 2001, as well as in 
various statements of the case dated in September 2003 and 
May 2004.  


While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991).    
Further, under the VCAA, a claimant for VA benefits has the 
responsibility to present and support the claim.  38 U.S.C. §  
5107(a).  

The veteran has not done so, and the Board finds that VA has 
done everything reasonably possible to assist the claimant in 
the development of his claim of service connection for PTSD.  
In the circumstances of this case, additional efforts to 
assist the claimant in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the claimant at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the claimant has not authorized VA to obtain any further 
evidence to support his claim, the Board finds that the 
record is ready for appellate review.

Merits of the Claim

The veteran contends that he incurred PTSD as a result of 
active military service in the Vietnam War.  Having carefully 
considered the veteran's contentions in light of the evidence 
of record and the applicable law, the Board finds that the 
weight of the evidence against the claim and the claim will 
be denied.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993). 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See U.S.C.A. §1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Evidence which would substantiate a claim 
of service connection includes three essential components:  
(1) evidence of an injury in military service or a disease 
that began in or was made worse during military service or 
one which would qualify for presumptive service connection; 
(2) competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
the veteran's current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. 
§ 3.304(f) and 38 C.F.R. § 4.125 (2005) (requiring PTSD 
diagnoses to conform to the criteria in the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) ("DSM-
IV")).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2005).  

Where VA determines that the veteran did not engage in 
combat, his lay testimony, by itself, is not sufficient to 
establish the alleged stressor.  Instead, the record must 
contain service records or other independent credible 
evidence to corroborate his testimony as to the alleged 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Those service records that are available must 
support and not contradict his lay testimony concerning the 
non-combat stressors.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  In this regard, VA "is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history."  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995).

There is no evidence of record to establish the veteran 
participated in combat.  The record indicates the veteran 
served in Vietnam for two tours as a clerk.  While his DD 214 
reflects his service in Vietnam from January 1970 to January 
1971 and June 1971 to March 1972, it does not indicate the 
award of any combat-specific decorations, medals, badges, or 
citations.  

While participation in combat activity is not determined 
solely on the bases of a veteran's received awards and 
decorations, there is also no other evidence to substantiate 
the veteran's account.

The veteran has several diagnoses of PTSD in his record that 
relate the PTSD generally to the veteran's claimed inservice 
stressors.  Nevertheless, credible evidence that the claimed 
in-service stressor actually occurred is still required, and 
credible supporting evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996); 38 C.F.R. § 3.304(f) (2005).  
Corroboration does not require corroboration of every detail, 
including the appellant's personal participation in the 
identifying process.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  However, in this case, there is no credible evidence 
that the claimed stressors occurred.  

The veteran has not provided the names of any witnesses, and 
attempts to verify the claimed stressors from government 
records were unsuccessful because of the absence of any 
verifiable information.  The RO obtained the veteran's 
personnel records as well as his SMRs.  In a PTSD 
questionnaire, the veteran described being in Cu Chi in 1970, 
and that he worked in an office cubicle next to another 
soldier who died in a helicopter crash.  He also related that 
in late 1970 he witnessed the "fragging" of a junior 
officer who was injured while he was in the shower.  He also 
described a confrontation with an allegedly mentally ill 
soldier.  

In a letter dated April 2001, the RO described to the veteran 
the evidence necessary to establish entitlement to service 
connection for PTSD.  The RO specifically requested the 
veteran provide names and/or other verifiable events.

The veteran did not provide the names of the individuals as 
requested by the RO.  Instead, he provided a statement in 
October 2001 describing his exposure to combat-injured 
soldiers while he was hospitalized for an appendix removal.  
He did not provide any specific information for which the RO 
could seek verification.  A thorough review of the service 
records did not reveal any additional information regarding 
the veteran's other claimed stressors.  Indeed, to the extent 
that any information exists bearing upon the veteran's 
claimed stressors, the veteran's service medical records do 
not reflect that he underwent an appendectomy at a service 
hospital in Vietnam as he has related - thus suggesting in 
part that the veteran is not credible in his accounts.

The veteran has submitted several Internet articles 
discussing historical missions of the First Cavalry Division.  
However, this submission is devoid of any mention of any 
incidents to corroborate the veteran's account that, as a 
clerk-typist, he was exposed to any combat-related activity.  

As noted above, the veteran has an affirmative duty to 
cooperate in the development of his claim.  Wood, supra.  The 
veteran's claimed exposure to in-service stressors is not 
corroborated.  Without credible supporting evidence that the 
veteran's claimed in-service stressors occurred, the 
veteran's claim must be denied.  See 38 C.F.R. § 3.304(f) 
(2005).

In conclusion, the Board finds that service connection is not 
warranted for PTSD because the claimed inservice stressors 
are not corroborated.  Even with a diagnosis of PTSD, a 
required element of the claim for PTSD is missing.  38 C.F.R. 
§ 3.304(f) (2005).  Without a sufficiently documented 
inservice stressor event, there is no  doubt to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  See also 
38 C.F.R. § 3.102 (2005).


ORDER

The claim of entitlement to service connection for PTSD is 
denied.


REMAND

With respect to the claim for a higher initial disability 
evaluation for service-connected diabetes mellitus with 
erectile dysfunction and peripheral neuropathy of both upper 
and lower extremities, the RO has rated the disability as a 
single disease process.  The veteran contends that separate 
compensable ratings are warranted for his symptoms.  

The March 2004 VA examination is inadequate for rating 
purposes as it identifies secondary disabilities to the 
diabetes mellitus, but fails to provide sufficient findings 
to address the question as to whether the veteran has 
separate, compensable disabilities secondary to his diabetes 
mellitus.

Given the above, the RO should schedule the veteran for a VA 
examination by a qualified physician to determine the current 
severity of his diabetes mellitus, and to evaluate and 
diagnose any secondary disabilities caused by his diabetes 
mellitus, to include, but not limited to, his bladder, bowel, 
eyes, skin and heart.  In this regard, the examiner should be 
asked to disassociate any symptoms not related to the 
veteran's service-connected disorder.  The law provides that 
a veteran can be rated separately for different 
manifestations of the same injury where "none of the 
symptomatology of any one of [the] conditions is duplicative 
of or overlapping with the symptomatology of the other . . . 
conditions" and that such combined rating does not 
constitute pyramiding prohibited by 38 C.F.R. § 4.14 (2005).  
Estaban v. Brown, 6 Vet. App. 259, 262 (1994).  




Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a VA examination by a qualified 
physician to confirm the current 
severity of his service-connected 
diabetes mellitus and to identify all 
secondary manifestations of the same.  
The veteran's claims file, to include a 
copy of this Remand, should be made 
available to and reviewed by the 
examiner.  The examination report 
should reflect that such review was 
accomplished.  All findings should be 
reported in detail.

2.  After the foregoing, the RO should 
readjudicate the issue of entitlement 
to a disability rating in excess of 20 
percent for Type II diabetes mellitus.  
This review should include 
consideration of separate ratings for 
any manifestations of secondary 
disorders due to the veteran's diabetes 
mellitus consistent with Esteban and 
38 C.F.R. § 4.119, Diagnostic Code 
7913, Note 1.

3.  If any benefit sought on appeal is 
not resolved to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 
(West 2002) that summarizes the 
pertinent evidence and reflects the 
reasons and bases for the decision 
reached.  The veteran and his 
representative should be afforded an 
appropriate opportunity for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


